Title: From Thomas Jefferson to the Board of Trade, [22 March 1780]
From: Jefferson, Thomas
To: Board of Trade



[22 March 1780]

It occurs to the Executive that the Mr. Vezey at the Eastern shore with Salt is the Person who came to this State with a flag for the Exchange of Prisoners, who applyed for leave to sell some Salt which he had brought for Balast, and to whom it was refused by the Executive on Account of the Mischief of the Precedent permitting a flag to trade. It is therefore recommended to the Board of Trade to decline making any Proposition to him.

Th: Jefferson

